--------------------------------------------------------------------------------

Exhibit 10.22


GEOEYE, INC.


2010 OMNIBUS INCENTIVE PLAN


GeoEye, Inc. (the “Company”), a Delaware corporation, hereby establishes and
adopts this 2010 Omnibus Incentive Plan (the “Plan”).


1.             PURPOSE OF THE PLAN


The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company’s
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.


2.             DEFINITIONS


2.1           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award,
Performance Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.


2.2           “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.


2.3           “Board” shall mean the board of directors of the Company.


2.4           “Cause” shall mean the occurrence of any of, but not limited to,
the following: (i) conviction of the Participant of any felony or any crime
involving fraud or dishonesty; (ii) the Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company or any Subsidiary; (iii) conduct by the
Participant which, based upon a good faith and reasonable factual investigation
by the Company (or, if the Participant is an executive officer, by the Board),
demonstrates the Participant’s unfitness to serve; (iv) the Participant’s
violation of any statutory or fiduciary duty, or duty of loyalty owed to the
Company and/or any Subsidiary; (v) the Participant’s violation of state or
federal law in connection with the Participant’s performance of his or her job
which has an adverse effect on the Company and/or any Subsidiary; and (vi) the
Participant’s violation of Company policy which has a material adverse effect on
the Company and/or any Subsidiary. The determination that a termination is for
Cause shall be made by the Committee in its sole and exclusive judgment and
discretion. Notwithstanding the foregoing, if a Participant is a party to an
employment or severance agreement with the Company or any Subsidiary in effect
as of the date of grant of an Award which defines “Cause” or a similar term,
“Cause” for purposes of the Plan and such Award shall have the meaning given to
such term in such employment or severance agreement.


2.5           “Change in Control” is defined in Attachment “A”.


2.6           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 
 

--------------------------------------------------------------------------------

 

2.7           “Committee” shall mean the Compensation Committee of the Board or
such other committee of the Board as designated by the Board to administer
certain portions of the Plan.


2.8           “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Subsidiary, so long as
such person (i) renders bona fide services that are not in connection with the
offer and sale of the Company's securities in a capital-raising transaction,
(ii) does not directly or indirectly promote or maintain a market for the
Company's securities and (iii) otherwise qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission (“SEC”) for
registration of shares of stock on a Form S-8 registration statement.


2.9           “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.


2.10         “Director” shall mean a non-employee member of the Board.


2.11         “Dividend Equivalents” shall have the meaning set forth in Section
12.5.


2.12         “Effective Date” shall have the meaning set forth in Section 13.14.


2.13         “Eligible Participant” shall mean any Employee, Consultant or
Director.


2.14         “Employee” shall mean any employee of the Company or any Subsidiary
and any prospective employee conditioned upon, and effective not earlier than,
such person becoming an employee of the Company or any Subsidiary.


2.15         “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of shares of Shares or the share price of the Shares
and causes a change in the per share value of the Shares underlying outstanding
Awards. Whether a transaction is an Equity Restructuring shall be determined by
the Committee in its sole discretion.


2.16         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.17         “Fair Market Value” shall mean, with respect to Shares as of any
date, (i) the closing price of the Shares as reported on the principal U.S.
national securities exchange on which the Shares are listed and traded on such
date, or, if there is no closing price on that date, then on the last preceding
date on which such a closing price was reported; (ii) if the Shares are not
listed on any U.S. national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price of the
Shares reported on the inter-dealer quotation system for such date, or, if there
is no such sale on such date, then on the last preceding date on which a sale
was reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion. The Fair
Market Value of any property other than Shares shall mean the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

 
- 2 -

--------------------------------------------------------------------------------

 

2.18         “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.


2.19         “Limitations” shall have the meaning set forth in Section 10.5.


2.20         “Option” shall mean any right granted to an Eligible Participant
under the Plan allowing such Participant to purchase Shares at such price or
prices and during such period or periods as the Committee shall determine.


2.21         “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.


2.22         “Participant” shall mean an Employee, Director or Consultant to
whom an Award has been granted under the Plan.


2.23         “Payee” shall have the meaning set forth in Section 13.2.


2.24         “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Section 9.


2.25         “Performance Cash” shall mean any cash incentives granted pursuant
to Section 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.


2.26         “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.


2.27         “Performance Share” shall mean any grant pursuant to Section 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.


2.28         “Performance Unit” shall mean any grant pursuant to Section 9 of a
unit valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.


2.29         “Permitted Assignee” shall have the meaning set forth in Section
12.3.


2.30         “Prior Plans” shall mean, collectively, the 2006 Omnibus Stock and
Performance Incentive Plan of GeoEye, Inc., as amended and the Company’s 2003
Employee Stock Incentive Plan.


2.31         “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.


2.32         “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.

 
- 3 -

--------------------------------------------------------------------------------

 

2.33         “Restricted Stock Unit” means an Award that is valued by reference
to a Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
 
2.34         “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1


2.35         “Shares” shall mean the shares of common stock of the Company, par
value $0.01 per share.


2.36         “Stock Appreciation Right” shall mean the right granted to an
Eligible Participant pursuant to Section 6.


2.37         “Subsidiary” shall mean (i) in the case of a corporation, any
corporation of which the Company directly or indirectly owns shares representing
50% or more of the combined voting power of the shares of all classes or series
of capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the stockholders of such corporation, (ii) in the
case of a partnership or other business entity not organized as a corporation,
any such business entity of which the Company directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise), and (iii) any other
corporation, partnership or other entity that is a “subsidiary” of the Company
within the meaning of Rule 405 promulgated by the SEC under the Securities Act
of 1933, as amended.


2.38         “Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.


2.39         “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.


3.            SHARES SUBJECT TO THE PLAN


3.1           Number of Shares.


(a)            Subject to adjustment as provided in Section 12.2 and the
provisions of this Section 3.1, a total of 1,450,000 Shares, less any awards
granted under the Prior Plans after March 31, 2010, shall be authorized for
grant under the Plan. After the Effective Date, no awards may be granted under
any Prior Plan.


(b)            If (i) any Shares subject to an Award are forfeited, an Award
expires or otherwise terminates without the issuance of Shares, or an Award is
settled for cash (in whole or in part) or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award (including on
payment in Shares on exercise of a Stock Appreciation Right), such Shares shall,
to the extent of such forfeiture, expiration, termination, cash settlement or
non-issuance, again be available for issuance under the Plan or (ii) after March
31, 2010, any award under the Prior Plans are forfeited, expire or otherwise
terminate without issuance of such Shares, or an award under the Prior Plans is
settled for cash (in whole or in part), expire or otherwise terminate without
issuance of such Shares, or otherwise does not result in the issuance of all or
a portion of the Shares subject to such award (including on payment in Shares on
exercise of a stock appreciation right), such Shares shall, to the extent of
such forfeiture, expiration, termination, cash settlement or non-issuance, again
be available for issuance under the Plan.

 
- 4 -

--------------------------------------------------------------------------------

 

(c)            In the event that (i) any Option or other Award granted hereunder
is exercised through the tendering of Shares (either actually or by attestation)
or by the withholding of Shares by the Company, or (ii) withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then the Shares so tendered or withheld shall be
available for issuance under the Plan. In the event that after March 31, 2010
(i) any option or award granted under the Prior Plans is exercised through the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, or (ii) withholding tax liabilities arising from such
options or awards are satisfied by the tendering of Shares (either actually or
by attestation) or by the withholding of Shares by the Company, then the Shares
so tendered or withheld shall be available for issuance under the Plan.


(d)            Substitute Awards shall not reduce the Shares authorized for
grant under the Plan or the applicable Limitations for grant to an Eligible
Participant under Section 10.5, nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan to the extent of any forfeiture,
expiration, termination or cash settlement as provided in paragraph (b) above.
Additionally and unless determined otherwise by the Committee, in the event that
a company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees, Consultants or Directors prior to such
acquisition or combination.


3.2           Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.


4.            ELIGIBILITY AND ADMINISTRATION


4.1           Eligibility. All Employees, Directors and Consultants are eligible
for the grant of Awards under the Plan in the discretion of the Committee. No
Employee, Director or Consultant shall have the right to be granted an Award
under the Plan.

 
- 5 -

--------------------------------------------------------------------------------

 

4.2           Administration.


(a)            The Plan shall be administered by the Committee. The Committee
shall have full power and authority, subject to the provisions of the Plan and
subject to such orders or resolutions as may from time to time be adopted by the
Board, to: (i) select the Employees, Directors and Consultants to whom Awards
may from time to time be granted hereunder; (ii) determine the type or types of
Awards to be granted to each Eligible Participant hereunder; (iii) determine the
number of Shares (or dollar value) to be covered by each Award granted
hereunder; (iv) determine the terms and conditions of any Award granted
hereunder; (v) determine whether, to what extent and under what circumstances
Awards may be settled in cash, Shares or other property; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other property and
other amounts payable with respect to an Award made under the Plan shall be
deferred either automatically or at the election of the Participant; (vii)
determine whether, to what extent and under what circumstances any Award shall
be canceled or suspended; (viii) interpret and administer the Plan and any
instrument or agreement entered into under or in connection with the Plan,
including any Award Agreement; (ix) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect; (x)
establish such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; (xi) determine whether
any Award, other than an Option or Stock Appreciation Right, will have Dividend
Equivalents; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.


(b)            Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Eligible Participant or
Participant, and any Subsidiary. A majority of the members of the Committee may
determine its actions, including fixing the time and place of its meetings. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters that are required to be determined in the sole discretion of
the Committee under applicable rules and regulations.


(c)            To the extent not inconsistent with applicable law, including
Section 162(m) of the Code with respect to Awards intended to comply with the
performance-based exception under Code Section 162(m), or the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded, the Committee may delegate to (i) a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (ii) to the extent
permitted by law, to one or more executive officers or a committee of executive
officers the right to grant Awards to Employees who are not directors or
executive officers of the Company and the authority to take action on behalf of
the Committee pursuant to the Plan to cancel or suspend Awards to Employees who
are not directors or executive officers of the Company.


5.             OPTIONS


5.1           Grant of Options. Options may be granted hereunder to Eligible
Participants either alone or in addition to other Awards granted under the Plan.
Any Option shall be subject to the terms and conditions of this Section and to
such additional terms and conditions as the Committee shall deem desirable.

 
- 6 -

--------------------------------------------------------------------------------

 

5.2           Award Agreements. All Options shall be evidenced by a written
Award Agreement in such form and containing such terms and conditions as the
Committee shall determine. The terms and conditions of Options need not be the
same with respect to each Participant. Granting an Option pursuant to the Plan
shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Section may hold more than
one Option granted pursuant to the Plan at the same time.


5.3           Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Section shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to an Eligible Participant who, at the time of
the grant, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Subsidiary, the option price per share
shall be no less than 110% of the Fair Market Value of one Share on the date of
grant. Other than pursuant to Section 12.2, the Committee shall not without the
approval of the Company’s stockholders (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option when the option price per
Share exceeds the Fair Market Value of one Share in exchange for cash or another
Award (other than in connection with a Change in Control), or (c) take any other
action with respect to an Option that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded.


5.4           Option Term. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten (10) years from the date the Option is granted,
except in the event of death or disability; provided, however, that the term of
the Option shall not exceed five (5) years from the date the Option is granted
in the case of an Incentive Stock Option granted to an Eligible Participant who,
at the time of the grant, owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Subsidiary.


5.5           Exercise of Options.


(a)            Vested Options granted under the Plan shall be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased. The notice of exercise shall be in such form,
made in such manner, and shall comply with such other requirements as the
Committee may prescribe from time to time.


(b)            Unless otherwise provided in an Award Agreement, full payment of
such purchase price shall be made at the time of exercise and shall be made (i)
in cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing. The notice
of exercise, accompanied by such payment, shall be delivered to the Company at
its principal business office or such other office as the Committee may from
time to time direct, and shall be in such form and containing such further
provisions as the Committee may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share.

 
- 7 -

--------------------------------------------------------------------------------

 

(c)            Notwithstanding the foregoing, an Award Agreement may provide
that if on the last day of the term of an Option the Fair Market Value of one
Share exceeds the option price per Share, the Participant has not exercised the
Option (or a tandem Stock Appreciation Right, if applicable) and the Option has
not expired, the Option shall be deemed to have been exercised by the
Participant on such day with payment made by withholding Shares otherwise
issuable in connection with the exercise of the Option. In such event, the
Company shall deliver to the Participant the number of Shares for which the
Option was deemed exercised, less the number of Shares required to be withheld
for the payment of the total purchase price and required withholding taxes;
provided, however, any fractional Share shall be settled in cash.


5.6           Form of Settlement. In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option’s exercise shall be in the
form of Restricted Stock or other similar securities.


5.7           Incentive Stock Options. The Committee may grant Incentive Stock
Options to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be 1,450,000 Shares,
subject to Sections 3.1(b), (c) and (d) and adjustment as provided in Section
12.2, and subject to the requirements of Section 422 of the Code.


6.            STOCK APPRECIATION RIGHTS


6.1           Grant and Exercise. The Committee may provide Stock Appreciation
Rights (a) in tandem with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (b) in tandem with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.


6.2           Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions as shall be determined from time to time by the
Committee, including the following:


(a)            Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.

 
- 8 -

--------------------------------------------------------------------------------

 

(b)            The Committee shall determine in its sole discretion whether
payment on exercise of a Stock Appreciation Right shall be made in cash, in
whole Shares or other property, or any combination thereof.


(c)            The terms and conditions of Stock Appreciation Rights need not be
the same with respect to each recipient.


(d)            The Committee may impose such other terms and conditions on the
exercise of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to any
applicable requirements of Section 409A of the Code) except in the case of
Substitute Awards or in connection with an adjustment provided in Section 12.2,
and (ii) have a term not greater than ten (10) years.


(e)            An Award Agreement may provide that if on the last day of the
term of a Stock Appreciation Right the Fair Market Value of one Share exceeds
the grant price per Share of the Stock Appreciation Right, the Participant has
not exercised the Stock Appreciation Right or the tandem Option (if applicable),
and the Stock Appreciation Right has not expired, the Stock Appreciation Right
shall be deemed to have been exercised by the Participant on such day. In such
event, the Company shall make payment to the Participant in accordance with this
Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share shall be settled in cash.


(f)             Without the approval of the Company’s stockholders, other than
pursuant to Section 12.2, the Committee shall not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right when the grant price per Share exceeds the Fair Market Value
of one Share in exchange for cash or another Award (other than in connection
with a Change in Control), or (iii) take any other action with respect to a
Stock Appreciation Right that would be treated as a repricing under the rules
and regulations of the principal U.S. national securities exchange on which the
Shares are traded.


7.             RESTRICTED STOCK AND RESTRICTED STOCK UNITS


7.1           Grants. Awards of Restricted Stock and of Restricted Stock Units
may be issued hereunder to Eligible Participants either alone or in addition to
other Awards granted under the Plan (a “Restricted Stock Award” or “Restricted
Stock Unit Award” respectively), and such Restricted Stock Awards and Restricted
Stock Unit Awards shall also be available as a form of payment of Performance
Awards and other earned cash-based incentive compensation. The Committee has
absolute discretion to determine whether any consideration (other than services)
is to be received by the Company or any Subsidiary as a condition precedent to
the issuance of Restricted Stock or Restricted Stock Units.


7.2           Award Agreements. The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee. The
terms of Restricted Stock Awards and Restricted Stock Unit Awards need not be
the same with respect to each Participant

 
- 9 -

--------------------------------------------------------------------------------

 

7.3           Rights of Holders of Restricted Stock and Restricted Stock Units.
Unless otherwise provided in the Award Agreement, beginning on the date of grant
of the Restricted Stock Award and subject to execution of the Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant who holds a
Restricted Stock Unit Award shall only have those rights specifically provided
for in the Award Agreements; provided, however, in no event shall the
Participant have voting rights with respect to such Award. Except as otherwise
provided in an Award Agreement, any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any Restricted
Stock Award or the number of Shares covered by a Restricted Stock Unit Award as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as such Restricted Stock Award or Restricted Stock Unit Award.
Notwithstanding the provisions of this Section, cash dividends with respect to
any Restricted Stock Award and any other property (other than cash) distributed
as a dividend or otherwise with respect to any Restricted Stock Award or the
number of Shares covered by a Restricted Stock Unit Award that vests based on
achievement of performance goals shall be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the Restricted Stock
or Restricted Stock Units with respect to which such cash, Shares or other
property has been distributed and shall be paid at the time such restrictions
and risk of forfeiture lapse.


7.4           Minimum Vesting Period. Restricted Stock Awards and Restricted
Stock Unit Awards granted to Employees, Consultants and Directors shall have a
Vesting Period of not less than (i) three (3) years from date of grant (but
permitting pro rata vesting over such time) if subject only to continued service
with the Company or a Subsidiary and (ii) one (1) year from date of grant (but
permitting pro rata vesting over such time) if the Vesting Period or the grant
is subject to the achievement of performance objectives (which one (1) year
period shall be deemed satisfied if such Awards are granted in lieu of cash
awards that have been earned based on a performance period of at least one
year), notwithstanding clause (i) above, subject in either case to accelerated
vesting in the Committee’s discretion in the event of the death, disability or
retirement of the Participant or a Change in Control. Notwithstanding the
foregoing, the restrictions in the preceding sentence shall not be applicable to
grants to Employees of up to 10% of the number of Shares available for Awards
under Section 3.1(a) on the Effective Date, as may be adjusted by Sections 3 and
12.2. The Committee may, in its sole discretion waive the vesting restrictions
and any other conditions set forth in any Award Agreement under such terms and
conditions as the Committee shall deem appropriate, subject to (i) the minimum
Vesting Period requirements in this Section 7.4 and (ii) the limitations imposed
under Section 162(m) of the Code and the regulations thereunder in the case of a
Restricted Stock Award or Restricted Stock Unit Award intended to comply with
the performance-based exception under Code Section 162(m).


7.5           Issuance of Shares. Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board or the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company. Such certificate or certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.

 
- 10 -

--------------------------------------------------------------------------------

 

8.             OTHER SHARE-BASED AWARDS


8.1           Grants. Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Eligible Participants either alone or in addition to other
Awards granted under the Plan. Other Share-Based Awards shall also be available
as a form of payment for other Awards granted under the Plan and other earned
cash-based compensation.


8.2           Award Agreements. The terms of Other Share-Based Award granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee. The terms of such Awards need not be the
same with respect to each Participant. Notwithstanding the provisions of this
Section, dividend equivalents and any property (other than cash) distributed as
a dividend or otherwise with respect to the number of Shares covered by a Other
Share-Based Award that vests based on achievement of performance goals shall be
subject to restrictions and risk of forfeiture to the same extent as the Shares
covered by a Other Share-Based Award with respect to which such cash, Shares or
other property has been distributed.


8.3           Minimum Vesting Period. Other Share-Based Awards granted to
Employees, Consultants and Directors shall have a Vesting Period of not less
than (i) three (3) years from date of grant (but permitting pro rata vesting
over such time) if subject only to continued service with the Company or a
Subsidiary and (ii) one (1) year from date of grant (but permitting pro rata
vesting over such time) if the Vesting Period or the grant is subject to the
achievement of performance objectives (which one (1) year period shall be deemed
satisfied if such Awards are granted in lieu of cash awards that have been
earned based on a performance period of at least one year), notwithstanding
clause (i) above, subject in either case to accelerated vesting in the
Committee’s discretion in the event of the death, disability or retirement of
the Participant or a Change in Control. Notwithstanding the foregoing, the
restrictions in the preceding sentence shall not be applicable to grants to
Employees of up to 10% of the number of Shares available for Awards under
Section 3.1(a) on the Effective Date, as may be adjusted by Sections 3 and
12.2. The Committee may, in its sole discretion waive the vesting restrictions
and any other conditions set forth in any Award Agreement under such terms and
conditions as the Committee shall deem appropriate, subject to (i) the minimum
Vesting Period requirements in the prior sentence and (ii) the limitations
imposed under Section 162(m) of the Code and the regulations thereunder in the
case of an Other Share-Based Award intended to comply with the performance-based
exception under Code Section 162(m).


8.4           Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to any
applicable requirements of Section 409A of the Code.


8.5           Deferral of Director Fees. Directors shall, if determined by the
Board or the Committee, receive Other Share-Based Awards in the form of deferred
stock units in lieu of all or a portion of their annual retainer. In addition,
Directors may elect to receive Other Share-Based Awards in the form of deferred
stock units in lieu of all or a portion of their annual and committee retainers
and annual meeting fees, provided that such election is made in accordance with
the requirements of Section 409A of the Code. The Committee shall, in its
absolute discretion, establish such rules and procedures as it deems appropriate
for such elections and for the payment of deferred stock units.

 
- 11 -

--------------------------------------------------------------------------------

 

9.             PERFORMANCE AWARDS


9.1           Grants. Performance Awards in the form of Performance Cash,
Performance Shares or Performance Units, as determined by the Committee in its
sole discretion, may be granted hereunder to Eligible Participants, for no
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 10.2 or such other criteria as determined by the Committee in
its discretion.


9.2           Award Agreements. The terms of any Performance Award granted under
the Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee, including whether such Awards shall have Dividend
Equivalents. The terms of Performance Awards need not be the same with respect
to each Participant.


9.3           Terms and Conditions. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. The amount
of the Award to be distributed shall be conclusively determined by the
Committee.


9.4           Payment. Except as provided in Section 11, provided by the
Committee or as may be provided in an Award Agreement, Performance Awards will
be distributed only after the end of the relevant Performance Period.
Performance Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Performance Awards
may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to any applicable requirements of Section
409A of the Code.


10.           CODE SECTION 162(m) PROVISIONS


10.1         Covered Employees. Notwithstanding any other provision of the Plan,
if the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to an Eligible Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Section 10
is applicable to such Award.

 
- 12 -

--------------------------------------------------------------------------------

 

10.2         Performance Criteria. If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Section 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total
stockholder return; stock price measures; return on assets or net assets;
appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company; market share; gross profits; earnings
or losses (including earnings or losses before taxes, before interest and taxes,
or before interest, taxes, depreciation and amortization); economic value-added
models or equivalent metrics; comparisons with various stock market indices;
reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels, including cash, inventory and
accounts receivable; operating margin; gross margin; year-end cash; cash margin;
debt reduction; stockholders equity; operating efficiencies; market share;
customer service or satisfaction; customer growth; employee satisfaction;
results relative to budget; corporate values (including ethics, environmental,
safety) regulatory achievements (including submitting or filing applications or
other documents with regulatory authorities or receiving approval of any such
applications or other documents and passing pre-approval inspections (whether of
the Company or the Company’s third-party manufacturer) and validation of
manufacturing processes (whether the Company’s or the Company’s third-party
manufacturer’s)); strategic partnerships or transactions (including in-licensing
and out-licensing of intellectual property; establishing relationships with
commercial entities with respect to the marketing, distribution and sale of the
Company’s products (including with group purchasing organizations, distributors
and other vendors); supply chain achievements (including establishing
relationships with manufacturers or suppliers of component materials and
manufacturers of the Company’s products); co-development, co-marketing, profit
sharing, joint venture or other similar arrangements); financial ratios,
including those measuring liquidity, activity, profitability or leverage; cost
of capital or assets under management; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities;
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; factoring transactions; and recruiting
and maintaining personnel. Such performance goals also may be based solely by
reference to the Company’s performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. The Committee may also
exclude charges related to an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company and/or any
Subsidiary or not within the reasonable control of the Company’s management, or
(c) the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. Such performance goals shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.


10.3         Adjustments. Notwithstanding any provision of the Plan (other than
Section 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances.

 
- 13 -

--------------------------------------------------------------------------------

 

10.4         Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Section as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


10.5         Limitations on Grants to Individual Participants. Subject to
adjustment as provided in Section 12.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any calendar year with respect to
more than 200,000 Shares and (ii) be granted Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards and/or Other Share-Based Awards during any
calendar year that cover or relate to more than 200,000 Shares (collectively
with the limitation in clause (i), the “Limitations”). In addition to the
foregoing, the maximum dollar value that may be earned by any Participant for
each 12 months in a Performance Period with respect to Performance Awards that
are denominated in cash is $2,000,000. If an Award is cancelled, the cancelled
Award shall continue to be counted toward the applicable Limitation (or, if
denominated in cash, toward the dollar amount in the preceding sentence).


11.           CHANGE IN CONTROL PROVISIONS


11.1         Impact on Certain Awards. Award Agreements may provide that in the
event of a Change in Control: (i) one or more, or any portion thereof, Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control shall be cancelled and terminated without payment therefor if the Fair
Market Value of one Share as of the date of the Change in Control is less than
the per Share Option exercise price or Stock Appreciation Right grant price, and
(ii) one or more, or any portion thereof, Performance Awards shall be considered
to be earned and payable (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
limitations or other restrictions shall lapse and such Performance Awards shall
be immediately settled or distributed.


11.2         Assumption or Substitution of Certain Awards.


(a)            Unless otherwise provided in an Award Agreement, in the event of
a Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and continues the Award) (each an “Assumed
Award”), if a Participant’s employment with such successor company (or the
Company) or a subsidiary thereof is terminated by such successor company (or the
Company) or a subsidiary thereof without Cause within 24 months following such
Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable) and under the circumstances specified in
the Award Agreement: (i) each Assumed Award held by the Participant that is an
Option or Stock Appreciation Right and is outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable, and
may thereafter be exercised for the period of time set forth in the Award
Agreement, (ii) the restrictions, limitations and other conditions applicable to
each Assumed Award held by the Participant that is a Restricted Stock Award or
Restricted Stock Unit Award outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to each Assumed Award held by the Participant that is an Other Share-Based Award
or any other Award shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original grant.
For the purposes of this Section 11.2, an Assumed Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Assumed Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Assumed Award, for each Share subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per Share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

 
- 14 -

--------------------------------------------------------------------------------

 

(b)            Unless otherwise provided in an Award Agreement, in the event of
a Change in Control of the Company to the extent the successor company does not
assume or substitute for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.


(c)            The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each outstanding Award shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Award, an amount equal to the excess of the Fair Market Value of such
Share immediately prior to the occurrence of such Change in Control over the
price per Share of such Award, if any; such amount to be payable in cash, in one
or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

 
- 15 -

--------------------------------------------------------------------------------

 

12.           GENERALLY APPLICABLE PROVISIONS


12.1         Amendment and Termination of the Plan. The Committee may, from time
to time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Committee may not
amend the Plan in any manner that would result in noncompliance with Rule 16b-3
of the Exchange Act; and further provided that the Committee may not, without
the approval of the Company’s stockholders, to the extent required by applicable
law, amend the Plan to (a) increase the number of Shares that may be the subject
of Awards under the Plan (except for adjustments pursuant to Section 12.2), (b)
expand the types of awards available under the Plan, (c) materially expand the
class of persons eligible to participate in the Plan, (d) amend Section 5.3 or
Section 6.2(f) to eliminate the requirements relating to minimum exercise price,
minimum grant price and stockholder approval, or (e) increase the maximum
permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(d). The
Committee may not, without the approval of the Company’s stockholders, cancel an
Option or Stock Appreciation Right in exchange for cash when the exercise or
grant price per share exceeds the Fair Market Value of one Share or take any
action with respect to an Option or Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for cash or another Award.
In addition, no amendments to, or termination of, the Plan shall impair the
rights of a Participant in any material respect under any Award previously
granted without such Participant’s consent.


12.2         Adjustments; Restrictions on Exercise.


(a)            In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions may be
made to the Plan and to Awards as the Committee deems equitable or appropriate
taking into consideration the accounting and tax consequences, including such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, the Limitations, the maximum number of Shares that may
be issued pursuant to Incentive Stock Options and, in the aggregate or to any
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate; provided, however, that the
number of Shares subject to any Award shall always be a whole number. In
connection with the occurrence of any Equity Restructuring, and notwithstanding
anything to the contrary in this Section 12.2(a), the Committee will equitably
adjust each outstanding Award, which adjustments may include adjustments to the
number and type of securities subject to an outstanding Award and/or the
exercise price or grant price thereof, if applicable, the grant of new Awards,
and/or the making of a cash payment to the holder of an outstanding Award, as
the Committee deems appropriate to reflect such Equity Restructuring. The
adjustments provided under this Section 12.2(a) pursuant to an Equity
Restructuring shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company; provided that whether an adjustment is
equitable shall be determined in the discretion of the Committee.

 
- 16 -

--------------------------------------------------------------------------------

 

(b)            In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, for reasons of administrative convenience, the
Committee in its sole discretion may refuse to permit the exercise of any Award
during a period of thirty (30) days prior to the consummation of any such
transaction.


12.3         Transferability of Awards; Beneficiaries.


(a)            Except as provided below, no Award and no Shares that have not
been issued or as to which any applicable restriction, performance or deferral
period has not lapsed, may be sold, assigned, transferred, pledged or otherwise
encumbered, other than by will or the laws of descent and distribution, and such
Award may be exercised during the life of the Participant only by the
Participant or the Participant’s estate, guardian or legal representative. To
the extent and under such terms and conditions as determined by the Committee, a
Participant may assign or transfer an Award (each transferee thereof, a
“Permitted Assignee”) to (i) the Participant’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), parents,
grandparents or siblings, (ii) to a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i), (iii) to a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or stockholders or (iv)
for charitable donations; provided that such Permitted Assignee shall be bound
by and subject to all of the terms and conditions of the Plan and the Award
Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan. The Company shall cooperate with any Permitted Assignee and the Company’s
transfer agent in effectuating any transfer permitted under this Section.


(b)            Notwithstanding Section 12.3(a), a Participant may, in the manner
determined by the Committee, designate a beneficiary to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and the Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married and resides in a community property
state, a designation of a person other than the Participant’s spouse as his or
her beneficiary with respect to more than 50% of the Participant’s interest in
the Award shall not be effective without the prior written or electronic consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee prior to the Participant’s death.

 
- 17 -

--------------------------------------------------------------------------------

 

12.4         Termination of Employment or Services. The Committee shall
determine and set forth in each Award Agreement whether any Awards granted in
such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. Any determination made by the Company regarding the date of
termination of a Participant’s employment or services will be final and binding.


12.5         Deferral; Dividend Equivalents. The Committee shall be authorized
to establish procedures pursuant to which the payment of any Award may be
deferred. Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award other than an Option or Stock Appreciation Right may, if
so determined by the Committee, be entitled to receive, currently or on a
deferred basis, amounts equivalent to cash, stock or other property dividends on
Shares (“Dividend Equivalents”) with respect to the number of Shares covered by
the Award, as determined by the Committee, in its sole discretion. The Committee
may provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
distributed in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such cash, stock or other
property has been distributed.


13.           MISCELLANEOUS


13.1         Award Agreements. Each Award Agreement shall either be (a) in
writing in a form approved by the Committee and executed by an officer duly
authorized to act on the Company’s behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee.


13.2         Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award. Through
the acceptance of an Award, the Participant agrees that the Company may elect
(in lieu of withholding the applicable withholding taxes from other cash
compensation payable to Participant or Shares to be delivered to Participant
pursuant to the Award) to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the Participant’s behalf a whole number
of shares from those Shares issuable to the Participant upon settlement of the
applicable portion of the Award as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Participant’s tax withholding
obligation. The Participant’s acceptance of the applicable Award constitutes the
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in the immediately preceding
sentence. Any Shares to be sold at the Company’s direction through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises (i.e., the date Share is delivered) or as soon thereafter as practicable.
The Shares may be sold as part of a block trade with other Participants in which
all Participants receive an average price. Each Participant will be responsible
for all broker’s fees and other costs of sale, and each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed Participant’s tax withholding obligation, the Company agrees to pay such
excess in cash to Participant as soon as practicable. Each Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Participant’s tax withholding obligation.

 
- 18 -

--------------------------------------------------------------------------------

 

13.3         Right of Discharge Reserved; Claims to Awards. Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.


13.4         Substitute Awards. Notwithstanding any other provision of the Plan,
the terms of Substitute Awards may vary from the terms set forth in the Plan to
the extent the Committee deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.


13.5         Cancellation of Award; Forfeiture of Gain. Notwithstanding anything
to the contrary contained herein, an Award Agreement may provide that the Award
shall be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary (including conduct contributing to any financial restatements or
financial irregularities), as determined by the Committee in its sole
discretion. The Committee may provide in an Award Agreement that if within the
time period specified in the Agreement the Participant establishes a
relationship with a competitor or engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.

 
- 19 -

--------------------------------------------------------------------------------

 

13.6         Stop Transfer Orders. All certificates for Shares delivered under
the Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.


13.7         Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.


13.8         Other Plans. Nothing contained in the Plan shall prevent the
Committee or the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.


13.9         Severability. The provisions of the Plan shall be deemed severable.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (i) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (ii) not affect any other provision of the Plan or part thereof,
each of which shall remain in full force and effect. If the making of any
payment or the provision of any other benefit required under the Plan shall be
held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.


13.10      Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 
- 20 -

--------------------------------------------------------------------------------

 

13.11      Data Privacy. As a condition of acceptance of an Award, the
Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Section 13.11 by and among, as applicable, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company and its Subsidiaries hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Subsidiary, details of all Awards or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, managing and administering
the Plan (the “Data”). The Participant further understands that the Company and
its Subsidiaries may transfer the Data amongst themselves as necessary for the
purpose of implementation, management and administration of the Participant’s
participation in the Plan, and that the Company and its Subsidiaries may each
further transfer the Data to any third parties assisting the Company in the
implementation, management, and administration of the Plan. The Participant
understands that these recipients may be located in the Participant’s country,
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares. The Participant understands that the Data will be held
only as long as is necessary to implement, manage, and administer the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The
Participant understands that refusal or withdrawal of consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her local human resources
representative.


13.12      Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.


13.13      Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

 
- 21 -

--------------------------------------------------------------------------------

 

13.14      Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the Board (the “Effective
Date”), subject to approval by the holders of the shares entitled to vote at a
duly constituted meeting of the stockholders of the Company. The Plan shall be
null and void and of no effect if the foregoing condition is not fulfilled and
in such event each Award shall, notwithstanding any of the preceding provisions
of the Plan, be null and void and of no effect. Awards may be granted under the
Plan at any time and from time to time on or prior to the tenth anniversary of
the Effective Date, on which tenth anniversary date the Plan will expire except
as to Awards then outstanding under the Plan. Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.


13.15      Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.


13.16      Compliance with Section 409A of the Code. To the extent that the
Committee determines that any Award granted under the Plan is subject to Section
409A of the Code, the Award Agreement evidencing such Award shall incorporate
the terms and conditions required by Section 409A of the Code. To the extent
applicable, the Plan, the Award Agreements shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Committee determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Committee may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.


13.17      No Registration Rights; No Right to Settle in Cash. The Company has
no obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award, (b)
any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing. In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the Company will not under any circumstance be
required to settle its obligations, if any, under this Plan in cash.

 
- 22 -

--------------------------------------------------------------------------------

 

13.18      Indemnity. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.


13.19      Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 
- 23 -

--------------------------------------------------------------------------------

 

Appendix “A”


“Change in Control”


“Change in Control” shall mean any of the following occurring on or after the
Effective Date (as defined in the Plan):


(a) any Person or more than one Person acting as a group (other than an Exempt
Person) shall, within the 12-month period ending on the date of the most recent
acquisition, become the Beneficial Owner of 50% or more of the shares of Common
Stock then outstanding or 35% or more of the combined voting power of the Voting
Stock of the Company then outstanding; provided, however, that no Change in
Control shall be deemed to occur for purposes of this subsection (a) if such
Person or Persons shall become a Beneficial Owner of 50% or more of the shares
of Common Stock or 35% or more of the combined voting power of the Voting Stock
of the Company solely as a result of (i) an Exempt Transaction or (ii) an
acquisition by a Person pursuant to a reorganization, merger or consolidation,
if, following such reorganization, merger or consolidation, the conditions
described in clauses (i), (ii) and (iii) of subsection (c) of this definition
are satisfied;


(b) individuals who, as of the effective date of the foregoing Plan, constitute
the Board (the “Incumbent Board”) cease for any reason during any 12-month
period to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the effective date of the
foregoing Plan whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;


(c) the Company shall consummate a reorganization, merger, or consolidation, in
each case, unless, following such reorganization, merger, or consolidation, (i)
50% or more of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, or consolidation and the combined
voting power of the then outstanding Voting Stock of such corporation are
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock, (ii)
no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such reorganization,
merger, or consolidation were members of the Incumbent Board at the time of the
initial agreement or initial action by the Board providing for such
reorganization, merger, or consolidation; or

 
- 24 -

--------------------------------------------------------------------------------

 

(d) (i) the stockholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of Common Stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common Stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.


If a Change in Control constitutes a payment event with respect to any Award
which provides for the deferral of compensation and is subject to Section 409A
of the Code, the transaction or event described in this Section 11.3 with
respect to such Award must also constitute a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5) to the extent required by Section
409A.


The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.


The following definitions apply to the Change in Control provision of the
foregoing Plan.


“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect from time to
time.


“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

 
- 25 -

--------------------------------------------------------------------------------

 

“Beneficial Owner” shall mean, with reference to any securities, any Person if:


(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
effective date of the foregoing Plan) such securities or otherwise has the right
to vote or dispose of such securities, including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” any security under this subsection (a) as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (i) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (ii) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report);


(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or


(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;


provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of Section
14(a) of the Exchange Act) in respect of such security.

 
- 26 -

--------------------------------------------------------------------------------

 

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”


“Board” shall have the meaning set forth in the foregoing Plan.


“Common Stock” shall have the meaning set forth in the foregoing Plan.


“Company” shall have the meaning set forth in the foregoing Plan.


“Election Contest” shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Exempt Person” shall mean any of the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan.


“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the effective date of the foregoing
Plan or are thereafter issued by the Company as a dividend on shares of Common
Stock or other Voting Securities or otherwise.


“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company.


“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.


“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).
 
 
- 27 -

--------------------------------------------------------------------------------